DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the expedited amendment filed 01/05/2021, Claims 10, 12, 20 and 23 are amended. Claims 10, 12-16, 18-25 are pending. Claims 1-9, 11 and 17 are cancelled. No new matter has been added. 

With respect to the amendment filed on 01/05/2021, see pages 6-7, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. The Applicant amended independent claims to include features of objected claims 11 and 17 into independent form. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 10, 12-16, 18-25 are allowed.  

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 10, 12-16, 18-25 are allowed. 
Independent Claims 10 and 23 respectively recite the limitations of: receiving a plurality of DHM images acquired using a digital holographic microscopy system, each DHM image comprising depictions of one or more cell objects and background; generating a reference image based on the plurality of DHM images comprising only contributions from the background of the plurality of DHM images; using the reference image to reconstruct a fringe pattern in the DHM image into an optical depth map, wherein the reference image is generated by applying one or more filtering algorithms to dynamically estimate the reference image, wherein applying the one or more filtering algorithms comprises: computing intensity statistics for each pixel region across the plurality of DHM images; selecting stable distribution values corresponding to the background from the intensity statistics.
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 
The closest prior art reference Singh et al. discloses in the Introduction that imaging phase objects has always been a challenge in microscopy due to the lack of sufficient absorption by the sample resulting in low contrast amplitude images. There have been several attempts to translate the phase change of light as it traverses the sample into a change of amplitude, leading to phase-contrast microscopy [1] and differential interference microscopy [2], Shearing interferometry is another method used 

 	However, Singh et al., even if combined, fail to teach or suggest receiving a plurality of DHM images acquired using a digital holographic microscopy system, each DHM image comprising depictions of one or more cell objects and background; generating a reference image based on the plurality of DHM images comprising only contributions from the background of the plurality of DHM images; using the reference image to reconstruct a fringe pattern in the DHM image into an optical depth map, as required by claims 10 and 23. Indeed, these references are silent about any such reconstruction of fringe patterns using reference image, let alone filtering to generate the reference image by applying one or more filtering algorithms to dynamically estimate the reference image, wherein applying the one or more filtering algorithms comprises: computing intensity statistics for each pixel region across the plurality of DHM images; selecting stable distribution values corresponding to the background from the intensity statistics. The remaining cited art of record does not cure this deficiency. Accordingly, claims 10 and 23 are allowed. Claims 12-16 and 18-22 are allowed by virtue of their dependency on claim 10.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20120116703-A1
US-20100253986-A1
US-5760901 A
Zhang, Hanqing. Digital holography and image processing methods for applications in biophysics. Diss. Umeå University, 2018.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
 (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661